Citation Nr: 0509679	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in February 2002 and the appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions issued by the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a February 2004 VA Form 9 and February 2004 
statement, the appellant and her representative indicated 
that she did not wish to have a Board hearing in Washington, 
DC due to poor health and wanted to cancel any hearing 
request; therefore, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died on February [redacted], 2002.  The immediate 
cause of death was listed as respiratory failure.  Chronic 
lymphocytic leukemia (CLL), multiple melanoma, and anemia 
were listed as other conditions leading to the immediate 
cause of death.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for thyroid adenoma, status post thyroidectomy 
times three, rated as 10 percent disabling, and malaria, 
rated as noncompensable; for a combined disability rating of 
10 percent.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.  There is no evidence of treatment for, or diagnosis 
of, CLL, multiple melanoma, or anemia within one year 
following the veteran's separation from service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death, to include on a presumptive basis.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a) (2004), which was effective August 29, 2001.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, with regard to 
the issue discussed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim, but indicated that 
she did not want a Board hearing.  In a July 26, 2002 letter, 
the RO initially notified the appellant of the denial of 
Dependency and Indemnity Compensation (DIC) because her claim 
failed to show that it met any of the following conditions: 
that the veteran died in service, that he died due to a 
service-connected condition, or that he was totally disabled 
because of his service-connected conditions but died of other 
causes.  

Subsequently, in a June 26, 2003 letter, the RO notified the 
appellant that to establish entitlement to service-connected 
death benefits, the evidence must show three things: the 
cause of death (usually shown on the veteran's death 
certificate), an injury, disease or other event in service 
(usually shown by service medical records), and a 
relationship between the cause of death and an injury, 
disease, or event in service (usually shown by the death 
certificate or in other medical records or medical opinions).  
The RO indicated that it would request such medical evidence 
for the appellant, if she told VA about it and, if 
appropriate, VA might also try to get this evidence for her 
by requesting a medical opinion from a VA doctor, or that she 
could give VA a medical opinion from her own doctor.  

Thus, in variously dated letters, July and August 2002 rating 
actions, and a January 2004 statement of the case (SOC), the 
RO informed the appellant of what was needed to establish 
service connection for the cause of the veteran's death, she 
was given additional chances to supply any pertinent 
information or to indicate where such information could be 
obtained.  VA medical records (including those related to the 
veteran's final hospitalization), the certificate of death, 
various VA treatment records and VA examination reports, and 
service medical records for the veteran have been associated 
with the claims file.  Lay statements from the appellant and 
her representative also have been associated with the file.  
None of the information reflects a link between the veteran's 
death and his service-connected disorders nor shows a 
diagnosis of CLL, multiple melanoma or anemia within one year 
following the veteran's separation from service.  Thus, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to her 
claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service medical 
records, post-service VA treatment records, rating actions, 
and lay statements, are adequate for determining whether the 
criteria for service connection for the cause of the 
veteran's death have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In a June 2003 letter, the RO provided notice of the 
provisions of the VCAA and advised the appellant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any other evidence or information that would support her 
claim and to submit any additional information herself 
pertaining to her claim.  Previously, in a January 2003 SOC, 
the RO had provided the appellant with the regulations 
implementing the provisions of the VCAA and notice to the 
appellant regarding what information and evidence had been 
submitted and considered.  In various letters, two rating 
actions and an SOC, VA also informed the appellant of what 
information and evidence is needed to substantiate her claim 
and what information she needed to submit and what VA would 
do.  In particular, in a June 2003 letter, the RO informed 
the appellant to tell VA about any additional information or 
evidence that she wanted VA to try to get for her or to send 
VA the evidence needed as soon as possible.

In this case, although the notice letters that were provided 
to the appellant do not contain the "fourth element" per 
se, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  By various informational letters, rating 
actions, an SOC, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Service Connection for Cause of Death

The appellant contends that the veteran's death was due to 
service, noting that the veteran served in World War II, had 
malaria, and suffered with thyroid gland problems most of his 
life. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
anemia, leukemia, and tumors, will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, CLL, prostate cancer, and multiple myeloma shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).  However, there is no evidence showing that the 
veteran served during the Vietnam Era or was exposed to 
herbicides, nor has the appellant so argued.  Therefore, the 
regulations pertaining to presumptive service connection for 
exposure to herbicides are not for application in this 
instance.

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected 
disability(ies) was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran served on active duty during World War II.  
Service medical records show that, in June 1938, the veteran 
had a partial thyroidectomy and that he was diagnosed with 
thyroid adenoma and another thyroidectomy was performed, in 
February 1945.  He also was treated for pneumonia, in 
September 1945, and for malaria, benign tertian, in October 
1945.  In December 1945, the veteran was awarded service 
connection for thyroid adenoma and malaria, the latter of 
which was assigned an initial compensable rating of 10 
percent from November 1945.  An October 1947 rating action 
reduced the veteran's disability rating for malaria to 
noncompensable, and it has remained unchanged since then.  

VA treatment records from November 1989 to May 1990 reveal 
treatment for complaints of back and leg pain, chest pains, 
bronchitis, hypertension, and left lower lobe pneumonia.

In an April 1992 decision, the Board affirmed earlier denials 
of the veteran's claims for service connection for spleen 
damage, claimed as secondary to service-connected malaria, 
and for a compensable rating for thyroid adenoma, status post 
thyroidectomy, indicating that an August 1991 VA examination 
showed no disorder of the spleen and only an enlarged 
thyroid, with thyroid function noted as normal.

VA inpatient and outpatient treatment records from February 
1993 to June 1995 show that the veteran was hospitalized in 
February 1993 for a work-up of a superior mediastinal mass.  
He underwent a substernal thyroidectomy, in June 1995.  After 
that, in a January 1996 rating action, the RO assigned a 10 
percent rating for the veteran's service-connected thyroid 
adenoma, status post thyroidectomy times three.  This rating 
has remained unchanged.  The veteran also received treatment 
for prostate cancer, hypertension, pneumonia, chronic 
obstructive pulmonary disease (COPD), and spinal stenosis.  

Between June 1995 and February 1996, the veteran was treated 
for hypertension, chronic paresthesia, chronic low back pain, 
COPD, and multiple myeloma.

A September 1996 VA examiner diagnosed the veteran with 
hypothyroidism, prolactin secretory microadenoma of the 
pituitary, hyperprolactinemia, hypotestosteronism, impotence, 
low back syndrome, COPD, hydradenitis suppurativa, and 
history of prostate cancer.  A September 1997 VA medical 
opinion reflected that the veteran's brain atrophy was due to 
the veteran's microadenoma of the pituitary, not his thyroid 
disability.

A February 1998 VA examiner noted that the veteran had a 
remote history of malaria in 1945, with no clinical or 
laboratory evidence of recurrent malaria, and multiple 
medical problems including COPD, history of thyroidectomy, 
and lumbar spinal stenosis.

A June 1998 VA examiner indicated that the veteran had had a 
thyroidectomy and was fully replaced with thyroid hormone at 
100 mCg daily of Levothyroxine or Synthroid and small 
pituitary microadenoma, presently in remission and stable 
with no enlargement of the very tiny tumor.  

VA treatment records from December 1998 to June 2001 show 
treatment for cataracts, low back pain, COPD, deep venous 
thrombosis (DVT), and multiple myeloma.  VA inpatient and 
nursing home records from November 2001 to February 2002 
reflect diagnoses of, and treatment for, anemia and CLL.

The veteran died on February [redacted], 2002.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was service-connected for thyroid 
adenoma, status post thyroidectomy times three, rated as 10 
percent disabling, and malaria, rated as noncompensable; for 
combined disability rating of 10 percent.  As indicated 
previously, the veteran's certificate of death shows that he 
died from respiratory failure.  CLL, multiple melanoma, and 
anemia were listed as other conditions leading to the 
immediate cause of death.  The death certificate does not 
refer to either of the veteran's service-connected 
disabilities.

Service medical records are negative for any evidence of CLL, 
multiple melanoma, and anemia.  The record does not show a 
diagnosis of, or treatment for, anemia, leukemia, or tumors 
within one year of the veteran's discharge from service to 
warrant service-connection on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.  Moreover, there is no medical 
opinion on file concerning the cause of death, other than the 
certificate of death, which reflects that no autopsy was 
performed.  

The veteran's last VA hospitalization summary report shows 
that the veteran was admitted on February [redacted], 2002 with 
diagnoses of Type 2 respiratory failure and right lower lobe 
pneumonia.  At the time of his transfer from the VA nursing 
home, there was a concern about the possibility of pulmonary 
embolism, as the veteran had a history of DVT.  He was sent 
for a STAT VQ scan, which was equivocal, he was then brought 
back to the VA Medical Center (VAMC) and admitted to C1 
Telemetry.  He had an acute decompensation of respiratory 
failure and was transferred to the MICU.  Chest X-ray was 
significant for right lower lobe pneumonia and chronic 
interstitial changes consistent with COPD of longstanding 
nature, demonstrated by pulmonary function tests (PFTs) at 
the VAMC.  In the MICU, the veteran was placed on a BIPAP 
machine to further ventilate him, he did not respond well but 
was able to maintain his saturations in the low 90s with five 
liters of oxygen.  Throughout his hospitalization, the 
veteran refused intubation and was a DNR (do not resuscitate) 
status patient.  On the evening of February [redacted], the veteran 
began to desaturate to the low 40s while on the BIPAP 
machine.  

Thereafter, he went into respiratory arrest and, since he was 
DNR, no resuscitations was attempted.  The veteran then 
progressed into pulseless electrical activity and was 
pronounced dead at 2340 on February [redacted], 2002.  The Board 
points out that there is no indication that the veteran's 
service-connected disabilities caused or contributed 
substantially or materially to the veteran's death.

In essence, there is no competent medical evidence linking 
the veteran's demise to his period of service (to include on 
a presumptive basis) or otherwise relating the veteran's 
death to his period of service.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's service and his 
service-connected disability(ies) and his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


